The opinion of the court was delivered by
Swayze, J.
The only question we need decide is whether there is a sufficient signature to the memorandum to comply with section 4 of the Sale of Goods act. Comp. Stat., p. 4648. The memorandum is in the form of a letter addressed by I. W. Archhold & Company, the plaintiff, to Frank Lo Truglio, the defendant. At the bottom appears the following: “I. W. Archbold & Co. per F. Lo Truglio.” The words “I. W. Arch-hold & Co. per” axe said to be in print. The words “F. Lo Truglio” are in the handwriting of the defendant. It is suggested that this imports that Lo Truglio signed as agent for Archbold & Company. As the rest of the memorandum makes plain without any parole evidence, the contract was between Archbold & Company as vendors and Lo Truglio as vendee, Lo Truglio could not in law act as agent for Archbold & Company. Johnson & Miller v. Buch, 35 N. J. L. *376338, 342. Since he could' not therefore have signed as agent, we must ascertain what he intended by writing his name on the paper. On the face of it, the natural construction would be that .he signed as vendee. It would be difficult to suggest any other sensible reason for his signing. In fact, no suggestion was made at the trial that the name was not the signature of Lo Truglio to the memorandum required by statute. The defence was on other grounds not now material. The place on the paper where the memorandum is signed is not important. Smith v. Howell, 11 N. J. Eq. 349, 354; Hawkins v. Chace, 19 Pick. 502; Richardson v. Boynton, 12 Allen 138. Other cases are cited in Willis. Sales, § 112, note 50.
We find no error. Let the judgment be affirmed, with costs.